TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-02-00550-CV


NL Industries, Inc./James A. Howard, Special Deputy Receiver of Texas Employers
Insurance Association, Appellants

v.


James A. Howard, Special Deputy Receiver of Texas Employers Insurance
Association/NL Industries, Inc., Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT

NO. GN000738, HONORABLE DARLENE BYRNE, JUDGE PRESIDING 



M E M O R A N D U M   O P I N I O N


	Appellant and Cross-Appellee NL Industries, Inc. and Appellee/Cross-Appellant
James A. Howard, Special Deputy Receiver of Texas Employers Insurance Association, have settled 
this case and have jointly moved to dismiss the appeal.  See Tex. R. App. P. 42.1(a).  We grant the
motion and dismiss the appeal.


  
					Jan P. Patterson, Justice
Before Justices Kidd, Yeakel and Patterson
Dismissed on Joint Motion
Filed:   June 12, 2003